Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 are allowable over the prior art because the combination of limitations including an inertial measurement unit to determine a performance degradation of a linear axis, the inertial measurement unit comprising: an accelerometer that, when disposed on a motion member of the linear axis comprising the motion member and a base member: measures acceleration of the motion member; and provides a displacement of the motion member in response to movement of the motion member; and a rate gyroscope that: measures an angular rate of movement of the motion member; and provides a yield angle for the motion member in response to movement of the motion member, wherein the displacement and yield angle determine performance degradation of the linear axis based on an error in linear movement of the motion member along the base member is not found, taught or suggested in the prior art of record.
Claims 6-17 are allowable over the prior art because the combination of limitations including a diagnostic apparatus to determine a performance degradation of a linear axis, the diagnostic apparatus comprising: a linear axis comprising: a base member; a motion member disposed on the base member, the motion member having provides a yield angle for the motion member in response to movement of the motion member, wherein the displacement and yield angle determine performance degradation of the linear axis based on an error in linear movement of the motion member along the base member is not found, taught or suggested in the prior art of record.
Grant et al. (US PGPub 2013/0261987) teaches systems and methods of identifying types of faults. A monitoring system for alignment is installed on a machine which includes displacement measurements, a gyroscope and an accelerometer. The system further calculates yield angles to prevent jump discontinuities. This device does not provide a yield angle for the motion member in response to movement of the motion member, wherein the displacement and yield angle determine performance degradation of the linear axis based on an error in linear movement of the motion member along the base member
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L SUGLO whose telephone number is (571)272-8584.  The examiner can normally be reached on Tuesday through Thursday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JANET L SUGLO/Primary Examiner, Art Unit 2864